Exhibit 10.1

 

 

Service Agreement

咨询服务合同

 

Reference No.(合同编号)：

 

 

This agreement is signed on September 16 2020 between Hong Kong Takung Art
Company Limited (“Party A”), a limited liability company incorporated in Hong
Kong SAR accordance to the Laws and Regulations in Hong Kong SAR with its
registered address at RM1105,Wing On House,No.62 Mody Road,Tsim Sha Tsui,
Kowloon, Hong Kong and Fang Mu (“Party B”),

 

本合同由委托方香港大公文化集团有限公司，一家根据香港特别行政区法令注册成立的有限责任公司，注册地址在香港尖沙嘴么地道 62 号永安中心 1105
室与受托方穆方，于 2020 年

9 月 日签订。

 

Terms and conditions 合同条款；

1.Definition 定 义

Unless otherwise stated in this agreement, the following definitions are applied
in this agreement

除非合同中另有说明，本合同的下列术语具有以下含义：

(1).“Party A” means Hong Kong Takung Art Company Limited

“委托方”指香港大公文化集团有限公司

(2).,“Party B” means Fang Mu

“受托方”指穆方

(3).      “Applicable laws ”means effective laws and regulations in Hong Kong
Special Administrative Region;

“适用法律”指在香港特别行政区具有法律效力的法律和其它檔；

(4).“Agreement” means the agreement signed between Party A and Party B;

“合同”指委托方和受委托方之间签订的合同；

(5).“Foreign currency” means any currencies other than Hong Kong Dollars;

“外国货币”是指任何非港币的货币；

(6).      “Service” means the consultancy services mutually agreed between the
two Parties and listed in this agreement;

“服务”指根据双方合同条款中共同商定的服务内容；

 

2.Applied Laws and Language 合同的适用法律及使用语言

The agreement is prepared in both English and Chinese. If there is any conflict
in the languages, the English version shall prevail..

本合同以中英文两种文字对照书写，但有关本合同的含义及解释以英文为准。

The definitions, clauses, terms and conditions applied in this agreement are
governed by the laws and regulations of Hong Kong Special Administrative Region;

本合同及其条款的含义和解释以及合同双方的关系受香港特别行政区法律的制约。

 



 

 

 

3.ServiceScope 服务范畴

Party B has agreed to provide professional consultancy services below to Party
A.

受托方同意向委托方提供以下专业咨询服务；

-Managing the business operations

管理公司业务营运

-Providing consulting and services to the clients of the company

为公司客户提供专业意见及服务

-Administration and human resources management

行政及人事管理

-Financial and accounting management

财务及会计管理

 

 4. 咨询费用的支付 Payment methods

According to the above defined services, with reference to the treatment of
Party B's previous Party A affiliates, the two parties agree that Party B's
consulting service fee shall be HKD 40,000 per month, which shall be paid by
Party A to Party B's designated bank account on a monthly basis. Party B's
expenses for all travel, communications, etc. incurred in providing consulting
services are borne by Party A.

根据上述确定的服务范畴,按照受托方之前在委托方关联公司的待遇,双方商定受托方的咨询

服务费为每月 40,000 港币,由委托方按月支付至受托方指定的银行账户内。受托方因提供咨询服务所发生的一切差旅、通讯等费用由委托方承担。

All expenses involved in this contract shall be billed in HKD by bank
remittance.

All bank charges are borne by Party A. With the consent of Party B, Party A can
also entrust others to pay in the appropriate foreign currency. The exchange
rate is calculated at the exchange rate on the date of payment.

本合同所涉及的一切费用,采用港币计价方式,通过银行汇款形式以港币支付。所有的银行

费用由委托方承担。经受托方同意,委托方亦可以委托他人以适当的外国货币支付,汇率以付款当日汇率计。

 

5.Effectiveness, Completion, Amendment and Termination of the Agreement

修改及终止

The agreement will be effective at September 16， 2020 and will be valid till
September 15， 2021. It will be renewed automatically upon due date for 1 month
if no objection is raised by either of the Parties.

During the renewal period, Party A may terminate this agreement without any
notice to Party B and the consultant fee due will be calculated on a pro rata
basis.

本合同有效期为 2020 年 9 月 日起至 2020 年 12 月 日。如果任何一方均无异议,

本合同将在到期日自动延长 1 個月。

委托方可於自動續約期間單方面終止合同而不需向受托方作任何通知，期間顧問費將按比例計算。

During the period, if either Party would like to amend the terms of the
agreement, it shall notify the other Party in writing at least 30 days in
advance. Upon mutual agreement, the amended terms will be effective once
mutually agreed to and signed.

合同期间,如果任何一方有意修改合同条款,应至少提前 30 个自然日以书面形式告知另一

方。经双方协商同意并签署修正文本,修订后的条款生效。

 



 

 

 

7.Equitable and Credibility 公正和信用

Both Parties agree to give good efforts to ensure the smooth and proper
implementation of this agreement. This agreement is expected to be implemented
equitably and no Party will do anything which might harm to the other’s
interest.

双方同意采取一切合理的措施保证本合同的顺利实施。本合同将在相互间公正实施，任何

一方不得做出损害另外一方利益的举动。

 

8.Dispute solving 争议的解决

Both Parties shall give reasonable efforts to resolve any disputes through
friendly consultation.

双方应全力友好地解决因本合同而产生的或与本合同有关的一切争议。

If any disputes are not able to be solved by discussion, either Party can raise
to Local Arbitration Commission and both parties shall respect to the judgment
made by the Commission. Any fees incurred shall be borne by the losing party.

双方之间如不能友好解决因本合同而产生的或与本合同有关的争议，任何一方均可向当地仲

裁委员会提请仲裁。仲裁裁决应为双方当事人作为终局裁决接受，对双方均具有约束力。仲裁费用应由败诉方承担。

 

For and on behalf of Party A(委托方代表)：

 

[image_003.gif]

 

 

[image_003.gif]



Signature and chop
Date(签署日期)：

 

 

For and on behalf of Party B(受托方代表)：

 

[image_003.gif]

 

 

 

[image_003.gif]



Signature and chop
Date(签署日期)：

 



 

 